Allowability Notice
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 
Response to Amendment
This communication is responsive to the applicant’s amendment dated 08/23/2022.  The applicant(s) amended claims 1, 8-9, 12-13, and 19-20.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed 07/08/2022, with respect to independent claims 1, 12, and 13 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 1-23 have been withdrawn. 

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 


Regarding claims 1, 12, and 13, Kim teaches:
“a microphone configured to receive a user's speech” (par. 0089);
“a memory for storing a plurality of speech recognition models” (par. 0084); and
“at least one processor” (par. 0084; processor) configured to:
“select a speech recognition model from among the plurality of speech recognition models stored in the memory based on an operation state of the electronic device” (par. 0084), and
“recognize the user's speech received by the microphone based on the selected speech recognition model” (par. 0090).
However, Kim does not expressly teach:
“wherein the operation state includes a noise factor from which noise generated by the electronic device may be estimated and
wherein the at least one processor is further configured to: determine a second noise pattern corresponding to noise generated by the electronic device,
determine a first noise pattern corresponding to noise generated by a surrounding environment other than the noise generated by the electronic device, based on the second pattern, and
generate the speech recognition model based on the first noise pattern and store the generated speech recognition model in the memory.”
Chakladar teaches:
“wherein the operation state includes a noise factor from which noise generated by the electronic device may be estimated” (par. 0041; The electronic device may be a noisy appliance such as an air-conditioner, vacuum, microwave, washing machine – all of which are known to be noisy devices.; Choosing a voice recognition model based on the noise data. For example, par. 0154; ‘The voice recognition module 730 may determine the voice recognition model corresponding to the voice for activating the voice recognition application on the basis of the noise related data included in the received voice signal.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim’s speech recognition model selection method by incorporating Chakladar’s voice recognition module such that the model is chosen based on noise generated by the device. The combination would improve the accuracy of the voice input in the electronic device and increase user convenience. (Chakladar: par. 0276)
However, the Examiner deems the prior art, whether taken alone or in combination, fail to teach, inter alia, “determine a first noise pattern corresponding to noise generated by a surrounding environment other than the noise generated by the electronic device, based on the second pattern” and “generate the speech recognition model based on the first noise pattern and store the generated speech recognition model in the memory” in combination with the other claimed features. Therefore, the claims as a whole are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658